Citation Nr: 1740812	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1978 to March 1981 and from November 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in March 2017.  

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran previously submitted a claim of entitlement to service connection for PTSD, which was denied by a March 2004 rating decision because although the Veteran had multiple diagnosed psychiatric disorders, he did not have a diagnosis of PTSD related to a verifiable event that occurred during military service.  See March 2004 Rating Decision; see also May 2010 Rating Decision.  In September 2016, VA received ship deck logs regarding the Veteran's reported stressors.  These ship deck logs existed and had not been associated with the claims file when VA first decided the claim in March 2004.  The Board finds that these records are relevant to the Veteran's claims because they corroborate his reported in-service stressors, and thus relate to one of the elements of the claim that was in issue at the time the March 2004 rating decision was promulgated.  See Kisor v. Shulkin, __F.3d __, No. 2016-1929 (Fed. Cir. September 7, 2017); 38 C.F.R. § 3.159(c)(1).  

Furthermore, the Board finds that VA could have obtained the ship deck logs when it decided the claim in March 2004 because the Veteran provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  See 38 C.F.R. § 3.156(c)(2).  In a July 2003 written statement, the Veteran described the stressful events that took place, identified that they took place when he was aboard the USS Sylvania, and stated that the events happened in 1980.  See July 2003 Written Statement.  Although the Veteran did not provide a specific date or 60 day time frame during which the reported stressful events occurred, the Board finds that there was sufficient information available for VA to request a record search be performed.  See Gagne v. McDonald, 27 Vet. App. 397, 403-404 (2015) (holding that "the duty to assist required VA to submit multiple 60-day record searches").  Accordingly, the Board finds that the claim must be reconsidered de novo.  See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He reports that during service he feared for his life when the ship on which he was serving collided with another ship, causing him to lose his balance and almost fall overboard.  He further reported that one of his shipmates drove a forklift overboard and drowned.  The Veteran stated that he assisted in bringing the crewmember's body aboard the ship after it was located by divers.  

VA Examination

The Veteran's VA medical records show that he has a current diagnosis of PTSD, and he has submitted ship deck logs corroborating his reported in-service stressors.  There is insufficient evidence in the record linking his PTSD diagnosis to his reported in-service stressors.  Thus, remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA and Social Security Administration Records

The Veteran reported that he was treated by the Dayton VAMC beginning in 1984.  Although records from 1984 to 1995 were requested, the RO did not receive a response to this request.  On remand, the RO should made additional attempts to obtain these records until they are received or the Dayton VAMC responds that the documents are not available.  See 38 C.F.R. § 3.159(c).  Moreover, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  

Additionally, the record shows that the Veteran is in receipt of Social Security Disability benefits.  These records should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

As this matter is being remanded, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from the Dayton VAMC from 1984 to 1995 and from any VA facility from March 2016 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for a psychiatric disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After obtaining the requested records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the competent lay statements provided by the Veteran and his wife, the examiner should address the following:

(1) whether the Veteran's symptomatology and presentation meets the diagnostic criteria for PTSD; and, if so, the underlying stressor supporting that diagnosis; 

(2) whether it is at least as likely as not that any of the Veteran's currently diagnosed psychiatric disorders (PTSD, major depression, etc.) had their onset in service or are otherwise related to an event, injury or disease incurred in service. 

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran, as well as the VA medical records noting his psychiatric symptoms.

The examiner must also note the Veteran has two corroborated stressors related to his PTSD claim.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

